ADVISORY ACTION
The proposed amendment of “inlets” to - - inlet - - would clarify the scope of claim 1; however, claim 27 would still recite “the continuous phase liquid inlets [plural] and the dispersed phase liquid inlet [singular]” according to the proposal, which is confusing.  
The proposed amendment of claim 27 raises several new issues which would require further consideration.  The proposed language “sends an image… to an algorithm that … sends particle size to a comparator” would not be considered to require the comparator as a required element of the claimed structure, so the further recitation concerning the comparator would not be considered limiting.  Also, no structure encoding the algorithm would be considered a required element of the claimed structure. Furthermore “sends an image… to an algorithm that … sends an error signal to a controller” would not be considered to require the controller as a required element of the claimed structure. Also, the pump intended to be controlled by the controller intended receive a signal from the algorithm intended to receive an image during an intended operation would not be considered a required element of the claimed structure.  Further search and consideration of the 101, 112(a), 112(b) and 103 issues raised by this proposed claim would be necessitated.  Erhfeld would does not anticipate the proposed claim as no camera is disclosed.  
Concerning claim 1, as best understood from the instant specification “point” does not refer to a zero dimensional mathematical point, but instead a 3 dimensional region.  The channels of Erhfeld (in addition to intersecting at points 36) intersect at a central point “7”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774